PER CURIAM.
The defendant, Daniel Arroyo, appeals from his convictions for sexual battery with a deadly weapon, armed burglary with assault or battery, and armed home invasion robbery. The defendant raises several issues, but we find that only one merits discussion. The defendant properly contends that his conviction for armed home invasion robbery must be vacated as it is subsumed by the greater offense of armed burglary with an assault or battery. Barboza v. State, 786 So.2d 675 (Fla. 3d DCA 2001); Smith v. State, 741 So.2d 579 (Fla. 3d DCA 1999). Accordingly, the conviction and suspended sentence for armed home invasion robbery are vacated, and the remaining convictions and sentences are affirmed.